JONES, Presiding Judge.
This is an original action in> habeas corpus by the petitioners, Garnie Eugene Knight, Doyle Eugene Hulsey and Jimmy Hicks, in which they ask this court to fix a reasonable bond for their appearance at a preliminary examination before a justice of the peace to answer a charge of assault with a dangerous weapon there pending against them. This is a companion case to Ex parte Sanders No. A-12,266, Okl.Cr., 289 P.2d 155, and was consolidated with that case for the purpose of presentation of evidence at the time of the hearing on said petition. The facts in both cases are substantially the same and were the outgrowth of labor difficulties in the City of Oklahoma City. What we have said in the disposition of Case No. A-12,266 equally applies to this case.
It is therefore ordered that the appearance bond of .each of the petitioners be and the same is hereby fixed in the sum of $2,-000, said bond to be conditioned as provided by law and approved by the justice of the peace before whom the preliminary complaint is pending.
BRETT and POWELL, JJ., concur.-